Citation Nr: 1422744	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-43 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion	


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1968, including service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which declined to reopen the Veteran's claim for service connection for migraine headaches. 

The Veteran and his wife testified at a hearing before the undersigned in March 2014.  A transcript is of record.

The Veteran's petition to reopen his previously denied claim for service connection for migraine headaches was denied in January 2007, April 2008, and April 2009 rating decisions.  In an October 2007 statement the Veteran expressed disagreement with the January 2007 denial.  The Board interprets that statement as a timely notice of disagreement with the January 2007 rating decision, which required the subsequent issuance of a statement of the case (SOC).  See 38 U.S.C. § 7105(d) (West 2002); 38 C.F.R. § 20.201 (2013).  As the required SOC was not issued, the claim to reopen the previously denied service connection claim remained pending.  

Additionally, in a January 2010 statement, the Veteran expressed disagreement with the April 2009 rating decision that again declined to reopen his service connection claim.  This statement is interpreted as a timely NOD with the April 2009 rating decision.  As an SOC was not issued before the claim was readjudicated in March 2010, the appeal remained pending since the application to reopen first adjudicated in the January 2007 rating decision.

The issue of entitlement to service connection for coronary artery disease, including as a result of herbicide exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 3.309(e) (2013).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In an August 1977 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for migraine headaches.  He did not appeal that decision.

2.  The evidence received since the August 1977 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for migraines. 

3.  The Veteran has a current migraine disability that was incurred during active service.  


CONCLUSIONS OF LAW

1.  The August 1977 rating decision that denied the Veteran's original claim of entitlement to service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Evidence received since the August 1977 rating decision is new and material, and the claim of entitlement to service connection for migraine headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to service connection for migraines have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

The Veteran's original claim for service connection for migraine headaches was denied on the merits by an August 1977 rating decision.  The Veteran did not appeal the RO's decision.  No additional evidence relevant to his claim was associated with the claims file within one year of that rating decision.  Cf. 38 C.F.R. § 3.156(b) (2013).  Thus, the August 1977 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

At the time of the August 1977 rating decision, the relevant evidence of record included his February 1977 claim, a March 1977 response to request for information, a February 1977 hospitalization summary, and his service treatment records (STRs).  The August 1977 decision was premised on a finding that migraine headaches were not described during hospitalization in February 1977; essentially that a current disability was not shown.   

Evidence obtained since the August 1977 decision consists of VA treatment records dated from July 2006 to September 2011, reflecting treatment for ongoing migraines; treatment records from Pinehurst medical clinic, dated from January to August 2007 to April 2013, also reflecting ongoing complaints and treatment for migraines, and including a January 2008 MRI report showing findings that may be consistent with longstanding migraine headaches; a November 2007 statement wherein the Veteran highlighted the number of times he was treated for headaches during service; a statement received in June 2010 from the Veteran's wife, noting that he received treatment for headaches in the 1970's and that he had received treatment from various providers over the last several years; and the March 2014 Board hearing transcript, containing the Veteran's and his wife's testimony regarding the history of his migraines, and the contention that he had experienced a continuity of headache symptomatology since separation from service.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim.  See Shade, 24 Vet. App. at 117-121.  This evidence provides a clear history of ongoing problems with migraine headaches, as well as competent lay evidence regarding a continuity of headache symptomatology since the Veteran's separation from service.  The new evidence is new and material, and therefore, the Veteran's claim of entitlement to service connection for migraine headaches is reopened.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as migraines, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  See Walker, 701 F.3d 1331.  

The Veteran has a current headache disability.  During an April 2013 private primary care consultation at Pinehurst Medical Clinic, migraine headaches were noted to be an active problem.  Records from Pinehurst Clinic establish ongoing treatment, including medication, for headaches.

The Veteran's STRs reveals multiple instances of complaints of headaches ranging from January 1965 to February 1967.  

During his Board hearing, the Veteran testified that he began receiving post-service treatment for headaches in 1969, shortly after his separation from service.  He asserted that his diagnosed migraine headaches are the same headaches that began during service.  The Veteran's wife additionally testified that she had been married to him since before the date of his separation from service.  She reported that he has had a continuity of headache symptomatology since his separation from service, and that his diagnosis of migraine headaches has remained consistent for several years.  

The reports provided by the Veteran and his wife are consistent with the medical evidence of record, including STRs and post-service treatment records.  Moreover, both the Veteran and his wife are competent to report on observations regarding the frequency and nature of his headache attacks, and their reports are not contradicted by other evidence of record.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Based on this competent and credible evidence, a continuity of symptomatology of chronic migraine headaches has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.  Resolving reasonable doubt in the Veteran's favor; the elements of service connection are all demonstrated and service connection is granted.



ORDER

The claim for service connection for migraine headaches is reopened.

Service connection for migraine headaches is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


